Citation Nr: 1744945	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  06-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 1958 and December 1960 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this matter in July 2010 and March 2016 for additional development. In consideration of the appeal, the Board is not satisfied there was substantial compliance with the remand directives, and, as a result, the Veteran's claim must be remanded. Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board initially remanded the Veteran's claim in July 2010. One of the directives in that remand was to provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's diabetes mellitus, type II. No such examination was completed, and the Board again remanded the Veteran's claim in March 2016, in part, to provide the Veteran a VA examination.

The March 2016 remand directives specified that the VA examiner should make a finding as to whether the Veteran's diabetes mellitus, type II, was caused or aggravated by service-connected hypertensive cardiovascular disease. A VA examination was conducted in June 2016. The VA examiner opined that the Veteran's diabetes mellitus, type II, was less likely than not caused or aggravated by any service-connected disabilities. However, no further rationale was provided as to why the Veteran's diabetes was less likely than not caused or aggravated by service-connected hypertensive cardiovascular disease specifically. As a result, an addendum opinion is necessary to comply with the Board's March 2016 remand as required by Stegall v. West.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file, including a copy of this remand, to the examiner who conducted the June 2016 VA diabetes mellitus examination, or, if the previous examiner is unavailable, to another suitably qualified examiner to provide an addendum opinion to specifically address whether it is at least as likely as not that the Veteran's diabetes mellitus, type II, was caused or aggravated by hypertensive cardiovascular disease. Please address both the causation and the aggravation question. The examiner must provide a rationale for the conclusions made, which is based on medical principles and the specific facts in this case.  If the examiner determines that a physical examination is warranted, schedule an examination.

2. After the development has been completed, the AOJ should review the case again based on the additional evidence. If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




